Exhibit 10.1
EMPLOYMENT AGREEMENT
 


THIS AGREEMENT, entered into this 1st day of January, 2010, by and between
Republic First Bancorp, Inc., a Pennsylvania bank holding corporation
(“Company”), Republic First Bank, a Pennsylvania bank (“Bank”), and Harry D.
Madonna (“Executive”).
 
WHEREAS, Bank is a wholly-owned subsidiary of the Company; and
 
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated January 10, 2007, which Agreement was Amended by Agreement dated December
18, 2008 (the "Prior Employment Agreement"); and
 
WHEREAS, the Company and Bank desire to continue to employ Executive as Chairman
of the Board of Directors, President and Chief Executive Officer of the Company
and Chairman of the Board of Directors, Chief Executive Officer and President of
the Bank upon the terms and conditions set forth in this Employment Agreement;
and
 
WHEREAS, the Executive desires to continue to be employed in such capacities by
the Company and the Bank (Bank and Company are sometimes hereinafter referred to
jointly as “Employer” or "Employers"), subject to the terms and conditions of
this Agreement;
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:
 
1.           Term.  This Agreement shall be effective as of January 1, 2010
(“Effective Date”) and shall continue until terminated as provided for in
Paragraph 4 below.
 
2.           Duties and Employment.  Company hereby employs Executive as
Chairman of the Board of Directors, and President and Chief Executive Officer of
the Company and Chief Executive Officer and Chairman of the Board of Directors
of the Bank, pursuant to the terms hereof.  Executive shall faithfully perform
such duties as are customarily required of a Chairman, President and Chief
Executive Officer and shall devote such time, energy and attention to those
duties and to such other duties
 
 

--------------------------------------------------------------------------------


 
 
as may be reasonably assigned to him by the Boards pursuant to the terms of this
Agreement; provided that nothing contained herein shall prohibit Executive from
making personal investments (provided that such investments do not interfere
with his duties hereunder) or participating or engaging in community,
charitable, educational and other business activities that do not materially
interfere with his duties hereunder, or simultaneously serving as executive
Chairman of the Board of Directors of First Bank of Delaware.
 
3.             Compensation.
 
(a)           Regular Compensation.  For all services rendered by Executive
under this Agreement, Employer shall pay Executive in accordance with the normal
payment practices of the Employers an annual base salary of Four Hundred and
Twenty-Five Thousand Dollars ($425,000) (the "Base Salary").  The Base Salary
may be increased at the sole discretion of the Compensation Committee of the
Board of Directors (the “Compensation Committee”).
 
(b)           Deferred Compensation.  In addition to the Base Salary, Employer
may, at the sole discretion of the Compensation Committee, from time to time,
credit for the benefit of Executive additional deferred compensation pursuant to
the terms of the Bank’s Deferred Compensation Plan as that plan may be changed
from time to time.
 
(c)           Stock and Other Compensation Plans.  Executive shall be eligible
to participate in any stock purchase, stock grant, stock option, retirement,
savings, or other compensation plans presently or hereafter maintained by the
Company or the Bank for its senior executives.  Except as set forth in this
subsection, eligibility in no way guarantees Executive’s receipt of any stock
grant, stock option or other compensation pursuant to such stock plans, which
shall be in the sole discretion of the respective Compensation Committees,
except that commencing December 29, 2006, and thereafter, Executive will
annually be granted non-qualified options to purchase a minimum of 12,000 shares
of the Companies’ stock at the price at the close of business on the day that
the options are granted, which options shall not vest for four (4) years from
the date of the options (except as otherwise provided in the options grants or
in this Agreement) and which shall continue for a period of ten (10) years.  The
Boards,
 
 

--------------------------------------------------------------------------------


 
or their designated committees or officers, shall consider awarding any other
such compensation at least annually.  While not legally required to pay or give
any such compensation, except as specifically provided for in this Agreement,
the Compensation Committees may take into account in its determination the
performance of the Employers and the Executive and the general economic and
competitive conditions as well as Executive’s responsibilities and other
pertinent factors.
 
(d)           Bonuses.  Executive shall also be able to earn an annual bonus
based on a percent of his annual Base Salary, contingent upon the Bank and the
Company, in the sole discretion and determination of the Compensation Committee,
achieving mutually agreed upon annual budget based criteria, including by way of
illustration only for the Company, net income, stock price, new programs, etc.
or, as to the Bank, net income, core deposits, loan growth, income from loan
programs, and such other criteria as shall be set by the Compensation Committee.
 
(e)           Health, Disability and Retirement.  Employers shall maintain such
medical and disability insurance coverage (in an amount equal to at least
Executive’s annual base salary) and such retirement plan or plans for Executive
and his dependents as it maintains for other senior executives, provided,
however, if Executive shall receive such benefits from another employer,
Employer shall reimburse such employer for one half of the costs of it providing
such benefits to Executive.  Executive shall be entitled to four (4) weeks paid
vacation per annum.
 
(f)           Automobile.  During the term of this Agreement, the Employers
shall provide Executive with an automobile comparable to the one currently
provided to Executive; provided, however, that if Executive shall receive such
benefits from another employer, Employer shall reimburse such employer for one
half of the costs of providing such benefit to Executive.  Employers shall also
pay or reimburse the Executive for all reasonable expenses associated with the
operation, maintenance and insurance of such automobile, including expenses for
parking spaces convenient to the Employers, and including a mobile telephone and
other mobile communication devices as Executive shall determine are required.
 
 

--------------------------------------------------------------------------------


 
 
(g)           Life Insurance Policy.  Employers agree to reimburse Executive for
the costs of term life insurance policies in an amount equal to three times
Executive’s total annual compensation and such other terms and conditions as may
be accepted by Executive, the beneficiary of which shall be designated by
Executive.
 
(h)           Travel Expenses.  During the term of this Agreement, Executive
shall be reimbursed for normal and reasonable travel expenses incurred on behalf
of the Company or the Bank.
 
(i)           Entertainment Expenses.  Executive will be reimbursed for all
reasonable expenses incurred by Executive in fulfillment of his duties on behalf
of the Company or the Bank, including entertainment, business meals and the
like.
 
(j)           Other Benefits.  Executive will be reimbursed for initiation fees,
annual dues and expenses of membership in a lunch club and a golf or country
club for himself and his spouse; provided, however, that if Executive shall
receive such benefits from another employer, Employer shall reimburse such
employer for one half of such expense.
 
(k)           Approvals.  All expenses incurred by the Executive under
subparagraphs (h) and (i) hereof shall be approved by the Chief Financial
Officer of the Company or his designee.
 
4.             Term; Termination.
 
(a)           Unless earlier terminated in accordance with the provisions of
this Section 4, the Executive’s employment under this Agreement shall be for a
three-year period commencing on the date first set forth above; provided,
however, in the event neither party shall have given written notice that they
desire to terminate the Agreement within six (6) months of the termination date,
the Agreement shall automatically continue annually thereafter.
 
(b)           Executive may terminate this Agreement upon six (6) months written
notice to the respective Employers.
 
(c)           This Agreement shall automatically terminate upon the death of the
Executive without any additional payments of salary or other benefits to
Executive except as may be required by law and as set forth in this Agreement.
 
 

--------------------------------------------------------------------------------


 
(d)           This Agreement shall automatically terminate upon Executive’s
“total disability,” which shall be defined as total disability under Executive’s
disability insurance policy.
 
(e)           The Company may terminate Executive immediately for “Good
Reason.”  For purposes of this Agreement, “Good Reason” shall mean (i) breach of
a fiduciary duty to Employers involving personal profit and which causes
material harm to the Employers, (ii) conviction of a felony or willful violation
of any banking law or regulation or a crime of moral turpitude, and (iii) gross
negligent performance of the duties under this Agreement resulting in a material
impairment of Company’s financial condition.
 
(f)           Executive may terminate this Agreement for “Good Cause.”  For
purposes of this Agreement, “Good Cause” shall mean failure of either Employer
to comply in any material respect with any material provision of this Agreement,
which failure has not been cured within thirty (30) days after a written notice
of such noncompliance has been given by Executive to one or both of Employers, a
change in the substantive duties of Executive, a change in location of business
or a Change of Control as that term is defined hereinafter.
 
5.             Payments to Executive Upon Termination.
 
(a)           In the event of the termination of Executive’s employment for any
reason, including a merger or sale of the Company or the Bank or sale or
transfer of a majority of the stock of the Bank or the Company (any one of which
shall be a “Change of Control”) or failure of the Employers to continue
Executive’s employment at the termination of this Agreement or any subsequent
employment agreement, or if Executive is not elected as a member of the Board of
Directors (individually, a “Termination Event”), but excluding Executive’s death
or resignation by Executive without cause, or termination of Executive for Good
Reason as set forth in Section 4(e), as consideration for Executive’s services
to Employers prior to Executive’s termination, Employers shall pay to Executive
a sum equal to three times the amount of Executive’s annual Base Salary in
effect immediately prior to his termination plus three (3) times the average
bonus paid to Executive over the prior three years.  For a period of three (3)
years after termination of his employment Employers shall also pay to Executive
in cash additional
 
 

--------------------------------------------------------------------------------


 
amounts that correspond to the amounts the Employers would have paid in premiums
for the life insurance policy covering Executive, and shall provide, at no cost
to Executive, continuation of his health and life insurance benefits in effect
immediately prior to his termination.  In the event such continuation of
benefits is not able to be provided by Employers’ group insurance plans or
policies, the Employer shall pay to Executive in cash an amount which will
permit Executive to purchase comparable insurance policies.  Upon the occurrence
of a Termination Event, all stock options, annuities, deferred compensation and
pensions held by or for Executive shall fully vest.  The total benefits set
forth in this Section 5(a) shall hereinafter be referred to as “Severance
Benefits”.  All Severance Benefits from a Termination Event under the Section
5(a) shall be paid to Executive within thirty (30) days of occurrence of the
Termination Event.
 
(b)            In the event that the amounts and benefits payable under this
Section 5 (the “Termination Payments”), when aggregated with any other payments
to Executive that are in the nature of compensation and that are considered to
be contingent on a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company (as
those terms are used for purposes of Code Section 280(i), are such that
Executive becomes subject to the excise tax provisions of Code Section 4999, the
Employer shall reduce the payments otherwise required hereunder to the extent
necessary so that Executive shall not be subject to such excise tax
provisions.  In interpreting this Section 5(b), the Employer’s obligations to
make Termination Payments are considered to be binding on the Employer and this
Section 5(b) shall not apply to any such Termination Payments that may be
grandfathered out of any modifications made to Code Section 4999 (or Code
Section 280G) subsequent to the date hereof.
 
All calculations required to be made under the preceding paragraph shall be made
by the Employer’s independent certified public accountants within thirty (30)
days of the Termination of Executive’s employment, subject to the right of
Executive’s representative to review the same.
 
 
 

--------------------------------------------------------------------------------


 
In the event that any amounts paid by the Employer hereunder are subsequently
determined to be in excess of the amounts owed, whether because estimates were
required or otherwise ("Excess Amount"), Executive will, upon written notice
from the Employer, setting forth the calculation of the Excess Amount by
Employer’s independent certified public accountants (and subject to the right of
Executive’s representatives to review same), pay to Employer the Excess Amount,
together with interest thereon at the applicable federal rate (as determined
under Code Section 1274 for the period of time such Excess Amount remained
outstanding and unreimbursed).
 
In the event the amounts paid by the Employer hereunder are subsequently
determined, for any reason, to be less than the amounts which should have been
paid (as properly calculated hereunder)("Deficiency Amount"), the Employer will,
within thirty (30) days of such determination, pay to Executive the Deficiency
Amount, together with interest at the greater of the above-referenced rate or
the interest he may be required to pay to the respective taxing
authorities.  Prior to its payment of the Deficiency Amount, the Employer shall
be entitled to documentation (with supporting calculations made by the
Executive’s accountant or, in the case of tax assessments, copies of such
assessments) supporting the Deficiency Amount and any interest or penalties
imposed by the assessing authorities.
 
The parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.
 
(c)           Notwithstanding the preceding provisions of this Section 5, in the
event that (and to the extent that) the payment and benefit provisions are
determined to be contrary to (and in excess of) those permitted under any
applicable federal or state banking authority law, rule or regulation, then the
benefits provided under this Section 5 shall be reduced by such amount (but no
more than such amount) as may be required to comply with such law, rule or
regulation.  The Executive shall be entitled to elect which payments and
benefits shall be reduced and in what
 
 

--------------------------------------------------------------------------------


 
 
manner, subject to recommendation by the Compensation Committee, and reasonable
approval of the Board and to the extent permitted by such federal or state
banking authority law, rule or regulation.
 
6.           Confidentiality.  Executive acknowledges that, in the course of his
employment by Employers, he will have access to confidential information, trade
secrets, and unique business procedures which are the valuable property of
Employers.  Executive agrees not to disclose for any reason, directly or
indirectly, any confidential, trade secret or other proprietary information, as
determined by Employers in their reasonable discretion, at any time, during or
after the period Executive is employed by Employers, for any purpose other than
to perform his assigned duties on behalf of Employers.
 
7.           Remedy.  Employers and Executive acknowledge and agree that any
breach of Paragraph 6 of this Agreement would cause irreparable injury to
Employers as the case may be, and that Employers’ remedy at law for any breach
of any of Executive’s obligations under Paragraph 6 hereof would be inadequate,
and Executive agrees and consents that temporary and permanent injunctive relief
may be granted in any proceeding which may be brought to enforce any provision
of Paragraph 6 hereof without the necessity of proof that Employers’ remedy at
law is inadequate and Employers shall have the right, in their sole discretion
to, in addition to any other remedy it may be entitled to under law or in
equity, set off any amounts due Executive under this Agreement or otherwise as
partial damages for violations of such paragraph by Executive.
 
8.           Indemnification.  Employers shall indemnify Executive to the full
extent permitted by law and by the by-laws or certificates of incorporation of
the Company and the Banks for the benefit of its respective officers or
directors as in effect on the date hereof.
 
9.           Notices.  Any and all notices, designations, consents, offers,
acceptances, or any other communications provided for herein shall be given in
writing by registered or certified mail, return receipt requested to the
addresses set forth below or as may be changed by the parties:
 
If to Company or Bank:
Two Liberty Place
50 S. 16th Street, Suite 2400
Philadelphia, PA  19102
Attention:  Chairman of the Board
 
 

--------------------------------------------------------------------------------



 
If to Executive:


Harry D. Madonna
1235 Country Club Road
Gladwyne, PA  19035-1043


or to such other or additional person or persons or such other addresses as
either party may designate to the other party in writing or by like notice.
 
10.           Invalid Provisions.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and the Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.
 
11.           Modification. No change or modification of this Agreement shall be
enforceable against any party unless the same be in writing and signed by the
party against whom enforcement is sought.
 
12.           Entire Agreement.  This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements and understandings with respect thereto.  The Prior
Employment Agreement is hereby terminated effective midnight on December 31,
2009.
 
13.           Representation of Employers.  The Employers represent and warrant
that the execution of this Agreement by the Employers has been duly authorized
by resolution of their respective Compensation Committees.
 
14.           Headings.  Any heading preceding the text of the several
paragraphs hereof are inserted solely for the convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.
 
15.           Successors; Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto, and their respective heirs,
executors, administrators, successors and, to the extent permitted herein,
assigns.  Notwithstanding the foregoing, no party hereto may assign its rights
or obligations hereunder.
 
 

--------------------------------------------------------------------------------


 
16.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania.
 
17.           Disputes.  In the event any dispute shall arise between the
Executive and the Company or the Bank as to the terms or interpretation of this
Agreement, whether instituted by formal legal proceedings or otherwise,
including any action taken by the Company or the Bank, the Company and the Bank
shall reimburse Executive for all costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof.  Such reimbursement shall be paid
within ten (10) days of Executive furnishing to the Company and the Bank written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by Executive.  Any such request for
reimbursement by Executive shall be made no more frequently than at thirty (30)
day intervals.
 
18.           Intent To Comply With Code Section 409 A.  With respect to any
amounts payable under this Agreement to which Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) is determined to be applicable,
and notwithstanding anything in this Agreement to the contrary, such payments
shall be made only at a time and in a manner that complies with all applicable
provision of Code Section 409A.  This Agreement is intended to comply with Code
Section 409A and applicable Treasury Regulations or other guidance as may be
issued by the Treasury Department or the Internal Revenue Service interpreting
Code Section 409A so as to avoid the imposition of tax on Executive under Code
Section 409A, including any transitional rules that may be set out in Internal
Revenue Service notices, regulations or other guidance, and shall in all
instances be interpreted in a manner consistent with such intent.  The
provisions of this Paragraph 18 are intended to be applicable only to payments
under this Agreement that are treated as nonqualified deferred compensation
subject to the provisions of Code Section 409A.  This Paragraph 18 as included
in this Agreement shall, therefore, be without effect as to any payments that
are not nonqualified deferred compensation payments for purposes of Code Section
409A.
 
 

--------------------------------------------------------------------------------


 
(a)           In connection with the intent of this Paragraph 18, any payment
that constitutes a nonqualified deferred compensation payment for purposes of
Code Section 409A that would, but for this Paragraph 18, be in violation of the
rule set forth in Code Section 409A(a)(2)(B)(i) (prohibiting payments to any
“specified employee” before the date which is six months after such employee’s
separation from service) shall be paid to Executive as soon as practicable
following the six month anniversary of Executive’s termination of
employment.  In addition, any amounts that are payable to Executive as a
reimbursement shall be paid consistent with the requirements of Treasury
Regulation Section 1.409A-3, including the requirement that such reimbursement
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred.
 
(b)           In addition, any payment that constitutes a nonqualified deferred
compensation payment for purposes of Code Section 409A that, but for this
Paragraph 18, may be made either in a series of payments or in a single lump
sum, shall in all events be made only in the form of a lump sum payment which
payment shall be made to Executive as soon as practicable on or after the first
date as of which such payment may be made without violating the rules of Code
Section 409A.
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals the
date and year above first written.
 
REPUBLIC FIRST BANCORP, INC.
 
REPUBLIC FIRST BANK
By:          Frank A. Cavallaro                 
Frank A. Cavallaro
Senior Vice President and
Chief Financial Officer
By:          Frank A. Cavallaro              
Frank A. Cavallaro
Senior Vice President and
Chief Financial Officer






   
By:          Harry D. Madonna                
HARRY D. MADONNA
 


 
 
 
 

--------------------------------------------------------------------------------